                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS


IN RE:                                                        Chapter 13

JACOBO MALDONADO                                              Case No. 19-31872-HCM

12400 Rojas Drive Trlr 177
El Paso, TX 79928

                 Debtor.

----------------------------------------------------------X

                     HITACHI CAPITAL AMERICA CORP.’S OBJECTION
                       TO CONFIRMATION OF PROPOSED AMENDED
                       CHAPTER 13 PLAN OF JACOBO MALDONADO

        Hitachi Capital America Corp. (“Hitachi”) hereby objects to confirmation of the Chapter

13 Plan of Jacobo Maldonado (“Mr. Maldonado” or the “Debtor”) as follows:

        1.       Pre-petition, on or about January 21, 2016, Hitachi entered into a Master Motor

Vehicle Security Agreement (the “Agreement”) with non-debtor Jams Transportation, Inc.

(“Jams”). A copy of the Agreement is annexed hereto as Exhibit “A”.

        2.       In accordance with the terms of the Agreement, Jams and Hitachi entered into that

certain Schedule 1, pursuant to which Hitachi agreed to provide financing to Jams in the amount

of $43,902.23, in order to enable it to purchase a 2011 Freightliner Cascadia VIN

1FUJGLDV4BSBB2435 (the “Truck”). A copy of Schedule 1 is annexed hereto as Exhibit “B”.

        3.       Hitachi perfected its interest in the Truck by notating its lien on the Truck’s

Certificate of Title. A copy of the electronic Title is annexed as Exhibit “C”.

        4.       Jams’ obligations owing to Hitachi were guaranteed by the Debtor. A copy of the

Guaranty is annexed as Exhibit “D”.

        5.       Jams made payment under the Agreement through and including May 2019 but has
made no further payments.

       6.      As of the petition date, Hitachi was owed the principal balance of $14,515.96, plus

late fees of $846.56 and miscellaneous charges of $110.00, for a total due and owing of $15,472.52.

       7.      Although the owner of the Truck is Jams, Mr. Maldonado has nonetheless included

the Truck in his Plan. (See, Plan at ¶7.8).

       8.      Hitachi believes that it is improper for the Debtor to include corporate assets in his

estate and Plan.

       9.      More importantly, however, is that the Debtor’s plan seeks to pay Hitachi only

$10,335 when Hitachi is actually owed $15,472.52. This is not a case of cram down as the Debtor

asserts that the Truck has a value of $24,000.00.

       10.     If the Debtor seeks to retain the use and possession of the Truck, it must pay Hitachi

the full amount to which it is entitled.

       WHEREFORE, Hitachi Capital America Corp. respectfully requests that the Debtor’s Plan

as it relates to Hitachi be denied and for such other and further relief as the Court deems proper.

       Respectfully submitted this 30th day of January, 2020.

                                              OFFERMAN & KING, L.L.P.

                                              BY: /s/ James W. King         .
                                                     JAMES W. KING
                                                     TBA NO. 00791029
                                                     6420 WELLINGTON PLACE
                                                     BEAUMONT, TEXAS 77706
                                                     (409) 860-9000
                                                     (409) 860-9199-FAX
                                                     jking@offermanking.com
                                              ATTORNEY IN CHARGE FOR MOVANT




                                                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of the foregoing have been forwarded to the
following parties by electronic means or by first-class mail:


Attorney for Debtor:

Miguel Alejandro Flores
2610 Montana
El Paso, TX 79903

Trustee:

Stuart C. Cox
1760 N. Lee Trevino Dr.
El Paso, TX 79938

Debtor:

Jacobo Maldonado
12400 Rojas Dr., TRI #177
El Paso, TX 79928


       SIGNED AND DONE this 30th day of January, 2020.



                                                    /s/ James W. King                 .
                                                   JAMES W. KING




                                               3
